UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Forthe quarterly period ended June 30, 2011 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission_File_Number_ 000-53189 ICON Leasing Fund Twelve, LLC (Exact name of registrant as specified in its charter) Delaware 20-5651009 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Fifth Avenue, 4th Floor, New York, New York (Address of principal executive offices) (Zip code) (212) 418-4700 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,’’ “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer[]Non-accelerated filer [X]Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes [X] No Number of outstanding shares oflimited liability companyinterests of the registrant onAugust 8, 2011is 348,650. ICONLeasing Fund Twelve,LLC Table of Contents PART I - FINANCIAL INFORMATION Page Item 1.Consolidated Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Changes in Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 6 Item 2. Manager’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 PART II – OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. (Removed and Reserved) 31 Item 5. Other Information 31 Item 6. Exhibits 32 Signatures 33 PART I – FINANCIAL INFORMATION Item 1.Consolidated Financial Statements ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Consolidated Balance Sheets Assets June 30, December 31, (unaudited) Current assets: Cash and cash equivalents $ $ Current portion of notes receivable Current portion of net investment in finance leases Other current assets Assets held for sale, net Total current assets Non-current assets: Notes receivable, less current portion Net investment in finance leases, less current portion Leased equipment at cost (less accumulated depreciation of $85,802,113 and $76,473,310, respectively) Investment in joint ventures Other non-current assets, net Total non-current assets Total Assets $ $ Liabilities and Equity Current liabilities: Current portion of non-recourse long-term debt $ $ Derivative instruments Deferred revenue Due to Manager and affiliates Accrued expenses and other current liabilities Total current liabilities Non-current liabilities: Non-recourse long-term debt, less current portion Other non-current liabilities Total non-current liabilities Total Liabilities Commitments and contingencies (Note 13) Equity: Members' Equity: Additional Members Manager ) ) Accumulated other comprehensive loss ) ) Total Members' Equity Noncontrolling Interests Total Equity Total Liabilities and Equity $ $ See accompanying notes to consolidated financial statements. 1 ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Consolidated Statements of Operations (unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenue: Finance income $ Rental income (Loss) income from investment in joint ventures ) ) Gain on guaranty - - Loss on assets held for sale - ) - ) Total revenue Expenses: Management fees - Manager Administrative expense reimbursements - Manager General and administrative Interest Depreciation and amortization Impairment loss Loss (gain) on financial instruments ) Total expenses Net (loss) income ) ) Less: Net (loss) income attributable to noncontrolling interests ) ) Net (loss) income attributable to Fund Twelve $ ) $ $ ) $ Net (loss) income attributable to Fund Twelve allocable to: Additional Members $ ) $ $ ) $ Manager ) ) $ ) $ $ ) $ Weighted average number of additional shares of limited liability company interests outstanding Net (loss) income attributable to Fund Twelve per weighted average additional share of limited liability company interests outstanding $ ) $ $ ) $ See accompanying notes to consolidated financial statements. 2 ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Consolidated Statements of Changes in Equity Members' Equity Additional Shares of Limited Liability Company Interests Additional Members Manager Accumulated Other Comprehensive Loss Total Members' Equity Noncontrolling Interests Total Equity Balance, December 31, 2010 $ $ ) $ ) $ $ $ Comprehensive (loss) income: Net loss - ) ) - ) ) ) Change in valuation of derivative instruments - - - Currency translation adjustment - Total comprehensive (loss) income ) ) Cash distributions - ) ) - ) ) ) Deconsolidation of noncontrolling interests in joint ventures - ) ) Balance, March 31, 2011 (unaudited) ) ) Comprehensive loss: Net loss - ) ) - ) ) ) Change in valuation of derivative instruments - - - ) ) ) Currency translation adjustment - Total comprehensive loss ) ) ) Cash distributions - ) ) - ) ) ) Balance, June 30, 2011 (unaudited) $ $ ) $ ) $ $ $ See accompanying notes to consolidated financial statements. 3 ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Finance income ) ) Rental income paid directly to lenders by lessees ) ) Income from investment in joint ventures ) Depreciation and amortization Interest expense on non-recourse financing paid directly to lenders by lessees Interest expense from amortization of debt financing costs Accretion of seller's credit and other Impairment loss Gain on guaranty - ) Loss on assets held for sale, net - Loss on financial instruments Changes in operating assets and liabilities: Collection of finance leases Prepaid acquisition fees ) Other assets, net ) ) Accrued expenses and other current liabilities ) Deferred revenue ) Due to/from Manager and affiliates, net ) Distributions from joint venture Net cash provided by operating activities Cash flows from investing activities: Purchase of equipment ) ) Proceeds from sale of equipment Investment in joint venture ) - Distributions received from joint ventures in excess of profits Restricted cash ) ) Repayment of notes receivable Net cash provided by investing activities Cash flows from financing activities: Proceeds from non-recourse long-term debt - Repayments of non-recourse long-term debt ) ) Shares of limited liability company interests repurchased - ) Investment in joint ventures by noncontrolling interests - Distributions to noncontrolling interests ) ) Cash distributions to members ) ) Net cash used in financing activities ) ) Effects of exchange rates on cash and cash equivalents ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to consolidated financial statements. 4 ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, Supplemental disclosure of cash flow information: Cash paid during the period for interest $ $ Supplemental disclosure of non-cash investing and financing activities: Principal and interest on non-recourse long-term debt paid directly to lenders by lessees $ $ Exchange of equity interests in three consolidated joint ventures for the proportionate share of certain notes receivable $ $
